Case: 2:19-cv-01325-SDM-KAJ Doc #: 50 Filed: 02/24/20 Page: 1 of 1 PAGEID #: 509



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

PHILIP CHARVAT,

                      Plaintiff,

       v.                                            Civil Action 2:19-cv-1325
                                                     Judge Sarah D. Morrison
                                                     Magistrate Judge Jolson
LE ENERGY, LLC,

                      Defendant.


                                            ORDER

       The parties have informed the Court that they have reached a settlement in this matter and

are currently preparing a settlement agreement. The parties are therefore DIRECTED to file an

entry of dismissal within thirty days or, if the parties have not finalized the settlement, a joint

status report updating the Court on the parties’ progress towards reaching a settlement.



       IT IS SO ORDERED.



Date: February 24, 2020                              /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE
